DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2019/197708 A1) in view of Graziosi (US 2019/0392651 A1).
 Consider claim 1, Schwarz teaches a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: determine, for a point cloud, a plurality of patches, wherein each patch comprises points of the point cloud projected on a patch plane (a point cloud is received by a patch generator in which a patch generation process aims at decomposing (block 610 in Fig. 10a) the point cloud into a minimum number of patches with smooth boundaries, while also minimizing the reconstruction error. [0113] – [0116]); pack patch images corresponding to the plurality of patches into corresponding image frames (the extracted patches are provided to a packing elements 904 in which the packing process aims at mapping the extracted patches onto a 2D grid (Fig. 12), while trying to minimize the unused space, and trying to guarantee that every TxT (e.g. 16x16) block of the grid is associated with a unique patch.  The parameter T may be a user-defined parameter that is encoded in the bitstream and sent to the decoder.  Fig. 11 illustrates an example of packing.  [0117] – [0122]); determine patch information indicating position for each of the patch images packed into the corresponding image frames (auxiliary patch information may also be coded for example as follows.  The signaling structure of the auxiliary per-patch information may be as follows: index of the projection plane, 2D bounding box, and 3D location of the patch. [0124] – [0125]; [0138] and [0171]); generate one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the patch images or correspond to a padded portion that is not occupied with one of the patch images (there may also be an occupancy map compression element 916 and an auxiliary patch information compression element 918 for compressing an occupancy map and auxiliary patch information, respectively, before providing the compressed occupancy map and auxiliary patch information to the multiplexer 914. [0123]; the occupancy map may consist of a binary map that indicates for each cell of the grid whether it belongs to the empty space or to the point cloud. [0129] – [0134]); determine block-to-patch information indicating, for respective blocks of the image frames, a correspondence between the respective block and one or more patch images that have been packed into the image frames such that a portion of the one or more patch images occupies the respective block ([0123]; mapping information providing for each TxT block its associated patch index may be encoded [0125] – [0131], and [0137]); encode the image frames and the occupancy map via a video-based encoder ([0128] – [0136]; [0142]); encode the patch information via the video-based encoder or an arithmetic encoder ([0125] – [0128]); and encode the block-to-patch information via the video-based encoder or via the arithmetic encoder ([0125] – [0128]), wherein the block-to-patch information is encoded via either the video-based encoder or the arithmetic encoder such that there is not a decoding dependency between the video-based encoder and the arithmetic encoder to decode the encoded block-to-patch information (Let I be an index of the patch to which the current TxT block belongs and let J be the position of I in L.  Instead of explicitly encoding the index I, its position J is arithmetically encoded instead, which may lead to better compression efficiency.  [0125] – [0128]).
However, Schwarz does not explicitly teach patch information indicating a bounding box size.
Graziosi teaches patch information indicating a bounding box size ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of bounding box size because such incorporation would indicate the distance of the point to a reference point and help determine 3D patch correspondence.  [0025].
Consider claim 2, Schwarz teaches to encode the block-to patch information, the program instructions cause the one or more processors to: signal one or more blocks of a given image frame included in a bounding box for a given patch that do not include any pixels occupied by the given patch ([0121]; the empty space between patches is considered as a patch and is assigned the special index 0, which is added to the candidate patches list of all the blocks….  The occupancy map may consist of a binary map that indicates for each cell of the grid whether it belongs to the empty space or to the point cloud. [0126] – [0137]).
Consider claim 5, Schwarz teaches the occupancy map comprises binary values indicating whether the portions of the respective ones of the image frames are occupied or padded ([0126] – [0137]).
Consider claim 6, Schwarz teaches to encode the block-to patch information, the program instructions cause the one or more processors to: assign non-binary attribute values to respective pixels of the occupancy map, wherein the non-binary attribute values assigned to the respective pixels of the occupancy map are selected in accordance with a mapping that maps the non-binary attribute values to local patch image indexes for respective blocks of the image frames that correspond to the respective pixels of the occupancy map, wherein different ones of the attribute values correspond to different ones of the local patch image indexes (index of the projection plane; 2D bounding box; 3D location. [0123] – [0134]; P could be expressed in terms of depth, tangential shift, and bi-tangential shift.  [0137] – [0138]).
Consider claim 7, Schwarz teaches the patch information comprises: the local patch image indexes and information indicating the mapping between the attribute values and the local patch image indexes (index of the projection plane; 2D bounding box; 3D location. [0123] – [0134]; P could be expressed in terms of depth, tangential shift, and bi-tangential shift.  [0137] – [0138]).
Consider claim 8, Schwarz teaches to encode the block-to patch information, the program instructions cause the one or more processors to: assign non-binary attribute values to respective pixels of the occupancy map, wherein the non-binary attribute values assigned to the respective pixels of the occupancy map are selected in accordance with a mapping that maps the non-binary attribute values to corresponding patch images for respective blocks of the image frames that correspond to the respective pixels of the occupancy map, wherein different ones of the attribute values correspond to different ones of the patch images (index of the projection plane; 2D bounding box; 3D location. [0123] – [0134]; P could be expressed in terms of depth, tangential shift, and bi-tangential shift.  [0137] – [0138]).
Consider claim 9, Schwarz teaches the patch information comprises: a global mapping that maps each patch image associated with a given image frame to a corresponding attribute value assigned to a respective one of the pixels of the occupancy map ([0118], [0123] – [0134], [0137] – [0138]).
Consider claim 10, Schwarz teaches to pack the patch images into the corresponding image frames ([0117]), the program instructions cause the one or more processors to: for a given image frame: pack a limited number of patch images into a first region of the given image frame ([0117] and Fig. 12 shows that a patch image (P1) is packed for a given region); and for each of one or more other regions of the given image frame: pack no more than the limited number of patches in respective ones of the other regions ([0117] and Fig. 12 shows that for each of one or more other regions, a patch image (P2 or P3 or P4 or P5) is packed); wherein to encode the block-to patch information, the program instructions cause the one or more processors to: assign non-binary attribute values to respective pixels of the occupancy map, wherein the non-binary attribute values assigned to the respective pixels of the occupancy map are selected in accordance with a regional mapping that maps the non-binary attribute values to corresponding patch images included in a given region of the occupancy map to respective blocks of the image frames that correspond to the respective pixels of the occupancy map, wherein, within a given region different ones of the attribute values correspond to different ones of the patch images (index of the projection plane; 2D bounding box; 3D location. [0123] – [0134]; P could be expressed in terms of depth, tangential shift, and bi-tangential shift.  [0137] – [0138]).
Consider claim 11, Schwarz teaches the patch information comprises: the regional mappings that map each patch image associated with a given region to a corresponding attribute value assigned to a respective one of the pixels of the region of the occupancy map ([0118], [0123] – [0134], [0137] – [0138]).
Consider claim 12, Schwarz teaches a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: determine, for a point cloud, a plurality of patches, wherein each patch comprises points of the point cloud projected on a patch plane (a point cloud is received by a patch generator in which a patch generation process aims at decomposing (block 610 in Fig. 10a) the point cloud into a minimum number of patches with smooth boundaries, while also minimizing the reconstruction error. [0113] – [0116]); pack patch images corresponding to the plurality of patches into corresponding image frames (the extracted patches are provided to a packing elements 904 in which the packing process aims at mapping the extracted patches onto a 2D grid (Fig. 12), while trying to minimize the unused space, and trying to guarantee that every TxT (e.g. 16x16) block of the grid is associated with a unique patch.  The parameter T may be a user-defined parameter that is encoded in the bitstream and sent to the decoder.  Fig. 11 illustrates an example of packing.  [0117] – [0122]); determine patch information indicating position for each of the patch images packed into the corresponding image frames (auxiliary patch information may also be coded for example as follows.  The signaling structure of the auxiliary per-patch information may be as follows: index of the projection plane, 2D bounding box, and 3D location of the patch. [0124] – [0125]; [0138] and [0171]); generate one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the patch images or correspond to a padded portion of the image frames that is not occupied with one of the patch images (there may also be an occupancy map compression element 916 and an auxiliary patch information compression element 918 for compressing an occupancy map and auxiliary patch information, respectively, before providing the compressed occupancy map and auxiliary patch information to the multiplexer 914. [0123]; the occupancy map may consist of a binary map that indicates for each cell of the grid whether it belongs to the empty space or to the point cloud. [0129] – [0134]); encode the image frames and the occupancy map via a video-based encoder ([0128] – [0136]; [0142]); and encode the patch information via the video-based encoder or an arithmetic encoder ([0125] – [0128]).
However, Schwarz does not explicitly teach patch information indicating a bounding box size.
Graziosi teaches patch information indicating a bounding box size ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of bounding box size because such incorporation would indicate the distance of the point to a reference point and help determine 3D patch correspondence.  [0025].
Consider claim 13, Schwarz teaches to pack the patch images into the corresponding image frames, the program instructions cause the one or more processors to: pack the patch images into the corresponding image frames such that the respective bounding boxes of the respective patch images do not overlap ([0117] and Fig. 12 shows that the bounding box of the patch images do not overlap).
Consider claim 14, Schwarz teaches to pack the patch images into the corresponding image frames, the program instructions cause the one or more processors to: pack the patch images into the corresponding image frames such that the respective bounding boxes of the respective patch, if overlapping one another, do not overlap such that an occupancy map pixel is covered by more than one patch image ([0117] and Fig. 12 shows that the bounding box of the patch images do not overlap).
Consider claim 17, Schwarz teaches receive, at a decoder, an encoded bitstream ([0113] – [0116]) comprising: image frames comprising geometry patch images of a point cloud and attribute patch images of the point cloud ([0004], [0012], [0048]); patch information indicating a bounding box size and position for each of the geometry or attribute patch images packed into the image frames (the extracted patches are provided to a packing elements 904 in which the packing process aims at mapping the extracted patches onto a 2D grid (Fig. 12), while trying to minimize the unused space, and trying to guarantee that every TxT (e.g. 16x16) block of the grid is associated with a unique patch.  The parameter T may be a user-defined parameter that is encoded in the bitstream and sent to the decoder.  Fig. 11 illustrates an example of packing.  [0117] – [0122]); and one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the geometry or attribute patch images or correspond to a padded portion of the image frames that is not occupied with one of the geometry or attribute patch images (there may also be an occupancy map compression element 916 and an auxiliary patch information compression element 918 for compressing an occupancy map and auxiliary patch information, respectively, before providing the compressed occupancy map and auxiliary patch information to the multiplexer 914. [0123]; the occupancy map may consist of a binary map that indicates for each cell of the grid whether it belongs to the empty space or to the point cloud. [0129] – [0134]); determine block-to-patch information indicating, for respective blocks of the image frames, a correspondence between the respective blocks and one or more patch images that have been packed into the image frames such that a portion of a bounding box of the one or more patch images occupies the given block ([0117] and Fig. 2), wherein the block-to patch information is determined based on an order in which the patch images were packed into the image frames, wherein the patch information for the patches included in the bitstream is ordered in a same order in which the patches were packed into the image frames ([0112], [0143] – [0149].  See also [0170] – [0178]).
However, Schwarz does not explicitly teach patch information indicating a bounding box size.
Graziosi teaches patch information indicating a bounding box size ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of bounding box size because such incorporation would indicate the distance of the point to a reference point and help determine 3D patch correspondence.  [0025].
Consider claim 18, Schwarz teaches for a given image frame, the patches are packed into the given image frame in an order from largest bounding box patch to smallest bounding box patch (Schwarz teaches ranking patches according to complexity that is calculated with respect to the number of pixels in a given patch (i.e. size of the patch).  Schwarz also teaches ranking patches according to bitrate required to encode each patch that is calculated with respect to the number of pixels in a given patch (i.e. size of the patch).  [0160] – [0166].  Finally, Schwarz allows manually ranking patches by user or content provider.  [0158] – [0159].  Given these features in Schwarz, one of ordinary skill in the art before the effective filing date of the claimed invention would have ranked patches according to the size of the patches because ranking the patches according to their sizes would require less computational power than ranking patches according to their complexity and bit required.  Furthermore, Graziosi teaches every patch has a bounding box generated.  [0025]. Thus, ranking the patches is essentially the same as ranking the bounding box size).
Consider claim 19, Schwarz teaches for a given image frame, the patches are packed into the given image frame in an order from smallest bounding box patch to largest bounding box patch (Schwarz teaches ranking patches according to complexity that is calculated with respect to the number of pixels in a given patch (i.e. size of the patch).  Schwarz also teaches ranking patches according to bitrate required to encode each patch that is calculated with respect to the number of pixels in a given patch (i.e. size of the patch).  [0160] – [0166].  Finally, Schwarz allows manually ranking patches by user or content provider.  [0158] – [0159].  Given these features in Schwarz, one of ordinary skill in the art before the effective filing date of the claimed invention would have ranked patches according to the size of the patches because ranking the patches according to their sizes would require less computational power than ranking patches according to their complexity and bit required.  Furthermore, Graziosi teaches every patch has a bounding box generated.  [0025]. Thus, ranking the patches is essentially the same as ranking the bounding box size).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2019/197708 A1) in view of Graziosi (US 2019/0392651 A1) and Sinharoy et al. (US 2019/0122393 A1).
Consider claim 3, the combination of Schwarz and Graziosi teaches all the limitations in claim 2 but does not explicitly teach the block-to-patch information is encoded via the arithmetic encoder such that there is not a decoding dependency on the video-based encoder to decode the encoded block-to-patch information.
Sinharoy teaches the block-to-patch information is encoded via the arithmetic encoder such that there is not a decoding dependency on the video-based encoder to decode the encoded block-to-patch information ([0082], [0106], and [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using arithmetic coding such that there is not a decoding dependency on the video codec to decode the encoded information because such incorporation would improves compression efficiency.  [0099] and [0107].
Consider claim 4, Sinharoy teaches the block-to-patch information is encoded via the video-based encoder such that there is not a decoding dependency on the arithmetic encoder to decode the encoded block-to-patch information ([0082], [0100] – [0106], and [0132] – [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using video encoding such that there is not a decoding dependency on the arithmetic encoder to decode the encoded information because such incorporation would improves compression efficiency.  [0099] and [0107].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2019/197708 A1) in view of Graziosi (US 2019/0392651 A1) and Wang (US 2021/0112281 A1).
Consider claim 20, the combination of Schwarz and Graziosi teaches all the limitations in claim 17 but does not explicitly teach the bitstream comprises data indicating whether the patches were packed into the image frames in an ascending size order or a descending size order.
Wang teaches the bitstream comprises data indicating whether the patches were packed into the image frames in an ascending size order or a descending size order ([0196]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a patch index to indicate the patches are in descending size order because such incorporation would improve the existing designs of PCC that would increase video codec efficiency.  [0018], [0040] – [0044].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2019/197708 A1) in view of Graziosi (US 2019/0392651 A1) and Yano et al. (US 2020/0359053 A1).
Consider claim 15, the combination of Schwarz and Graziosi teaches all the limitations in claim 14 but does not explicitly teach to pack the patch images into the corresponding image frames, the program instructions further cause the one or more processors to: align resolutions of the respective bounding boxes of the respective patch images to a resolution of the occupancy map, prior to selecting locations in the images frames to pack the respective patch images.
Yano teaches to pack the patch images into the corresponding image frames, the program instructions further cause the one or more processors to: align resolutions of the respective bounding boxes of the respective patch images to a resolution of the occupancy map, prior to selecting locations in the images frames to pack the respective patch images (the encoding apparatus 100 can set the per-patch position and the per-patch resolution of each of the geometry image and the texture image different from the per-patch position and the per-patch resolution of each patch on the occupancy map. In addition, the encoding apparatus 100 can generate the bit stream containing the encoded data regarding each of such images and the information indicating the correspondence relation in per-patch position and per-patch resolution between each of the geometry image and texture image and the occupancy map [0219] – [0240]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of aligning resolution of patches to a resolution of the occupancy map because such incorporation would allow making adjustment of an image resolution per area to improve encoding efficiency.  [0241].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2019/197708 A1) in view of Graziosi (US 2019/0392651 A1), Yano et al. (US 2020/0359053 A1), and Zhang et al. (US 2021/0029381 A1).
Consider claim 16, the combination of Schwarz, Graziosi, and Yano teaches all the limitations in claim 15 but does not explicitly teach for a given image frame, its corresponding occupancy map has a lower resolution than the given image frame, such that a pixel of the occupancy map corresponds to a block of pixels in the given image frame.
Zhang teaches for a given image frame, its corresponding occupancy map has a lower resolution than the given image frame, such that a pixel of the occupancy map corresponds to a block of pixels in the given image frame ([0171]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of setting the corresponding occupancy map to a lower resolution than the given image frame for a give image frame because such incorporation would reduce quantity of bits for coding.  [0171].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486